DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 12, 15 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 2, 12, 15 and 21 include limitations that compare the surface roughness or resistivity to a layer that is not formed.  The claims do not positively recite depositing TiN on the non-metallic surface without the seed layer.  Therefore, the claims are indefinite as it is not clear what method steps should be performed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-10 and 12-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lei et al. (US 2013/0221445 A1) in view of Ngan et al. (US 6059872)
In re Aller, 220 F.2d 454, 105 USPQ 223 (CCPA 1955).
As to claim 2, Ngan et al. teaches, that in TiN, the roughness depends upon experimental factors such as process conditions, energies, pressures, gas compositions, etc. (abstract) Therefore, it would have been obvious to modify Lei based upon the teachings of the surface roughness of TiN layers of Ngan by routine experimentation, absent evidence showing criticality commensurate in scope with the proposed critical result.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to include the roughness in the claimed range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 105 USPQ 223 (CCPA 1955).
	As to claim 3, thermal ALD is used in Lei paras 0031-0039.
	As to claim 4, the substrate surface is as claimed in Lei pars 0023-0024.
	As to claims 5-7, the precursor exposures are as claimed in Table 1 of Lei and paras 0031-0039.

	As to claims 9-10, the Si layer that begins TiSiN layer 121 is formed continuously over the dielectric layer 112 as shown in Lei Fig 1.  Total film thickness ranges from 5-50 A, for example, in para 0035, with the first SiN portion that acts as a seed layer being fraction of the total thickness that is conceivably within the claimed range.  Lei avoids polycrystalline Si (para 0006), and Ngan teaches that crystallinity is to be avoided to lower resistivity in the abstract.  Therefore, it would have been obvious at the time of filing that the film is desired to be amorphous for low resistivity.
As to claim 12, Lei does not teach a resistivity for its TiN layer.  Ngan teaches that resistivity decreases with decreasing crystallinity in the TiN layer that is modifiable by adjusting the roughness of the TiN and the deposition conditions of the TiN (abstract).  Therefore, it would have been obvious to modify Lei based upon the teachings of the resistivity of TiN layers of Ngan by routine experimentation, absent evidence showing criticality commensurate in scope with the proposed critical result.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to include the resistivity in the claimed range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 105 USPQ 223 (CCPA 1955).
As to claim 13,  Lei provides a semiconductor substrate (paras 0023-0024) where a Si and N layer is formed by ALD, then a Ti and N layer is formed by ALD as shown in the precursor orders in Table 1, Option 2.  Lei additionally provides for other precursor sequences throughout paras 0031-0039.  Lei does not teach a resistivity for its TiN layer.  Ngan teaches that resistivity decreases with decreasing crystallinity in the TiN layer that is modifiable by adjusting the roughness of the TiN and the deposition conditions of the TiN (abstract).  Therefore, it would have been obvious to modify Lei based upon the teachings of the resistivity of TiN layers of Ngan by routine experimentation, absent evidence showing criticality commensurate in scope with the proposed critical result.  It would have been obvious to a In re Aller, 220 F.2d 454, 105 USPQ 223 (CCPA 1955).
	As to claim 14, thermal ALD is used in Lei paras 0031-0039.
As to claim 15, Lei does not teach a resistivity for its TiN layer.  Ngan teaches that resistivity decreases with decreasing crystallinity in the TiN layer that is modifiable by adjusting the roughness of the TiN and the deposition conditions of the TiN (abstract).  Therefore, it would have been obvious to modify Lei based upon the teachings of the resistivity of TiN layers of Ngan by routine experimentation, absent evidence showing criticality commensurate in scope with the proposed critical result.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to include the resistivity in the claimed range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 105 USPQ 223 (CCPA 1955).
	As to claims 16-18, the precursor exposures are as claimed in Table 1 of Lei and paras 0031-0039.
	As to claims 19-21, both resistivity and surface roughness of TiN being result effective variables are discussed above.  Regarding relative thicknesses, paras 0031-0039 of Lei teach various precursor sequences, including having larger amounts of one such as TiN over Si as a dopant, etc.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to include the claimed relative thicknesses, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 105 USPQ 223 (CCPA 1955).

11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lei et al. (US 2013/0221445 A1) in view of Ngan et al. (US 6059872) and in further view of Govindarajan et al. (US 2008/0305561 A1)
	Lei and Ngan are discussed above, but do not include the SiN/TiN or TiSiN layer as a liner for a trench.  Govindarajan et al. teaches a material layer 424/426 that comprises elements such as Si, Ti or N and may be multi component nitrides (such as TiSiN) in paras 0038-0042 and 0066 that are formed by ALD conformally over and inside the trench 420 (Fig. 11, for example).   These layers are used commonly in the art for barrier layers, particularly when fill is deposited, in order to improve device performance and eliminate cross contamination.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the layer of Lei and Ngan to conformally cover the inside of a trench as taught by Govindarajan as Govindarajan teaches the recognized suitability and utility of such.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELLY M GAMBETTA whose telephone number is (571)272-2668.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KELLY M. GAMBETTA
Primary Examiner
Art Unit 1715



/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715